Martin, J.,
delivered the opinion of the court.
This case was before us in the appeal of the plaintiff last year, who complained that judgment had not been given against Richardson, Sureties, & Co. defendants. Richardson now seeks the reversal of the judgment against him.
The suit was brought on an obligation to deliver a quantity of cotton, but the plaintiff in an amendéd petition alledged, that Richardson, after the cotton had become due, had promised to pay the debt in money. On the plea of the general issue the plaintiff had a verdict and judgment.
In this court the defendant’s counsel has contended that the plaintiff must fail here, because he failed to put the defendant en demeure by a legal demand; but the amended petition charges a promise to pay money, and this promise is proven, as well as the execution of the obligation.
It is therefore ordered, adjudged, and decreed, that the judgment of the District Court be affirmed with costs.